Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 1 of 18 PageID #: 525




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------------------------------------------------------------X
  GABRIELLE BREITENBUCHER,

                            Plaintiff,
                                                                         MEMORANDUM AND ORDER
           - against -                                                     17-CV-6633 (RRM) (AYS)

  WAL-MART STORES, INC.,

                            Defendant.
 -------------------------------------------------------------------X
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

          Plaintiff Gabrielle Breitenbucher brings this action pursuant to the Court’s diversity

 jurisdiction under 28 U.S.C. § 1332, asserting negligence and nuisance claims based on injuries

 she allegedly sustained when she slipped and fell in a store operated by defendant Wal-Mart

 Stores East, LP (“Wal-Mart”). Before the Court is Wal-Mart’s motion for summary judgment

 pursuant to Rule 56 of the Federal Rules of Civil Procedure. (Def.’s Mot. (Doc. No. 18).) For

 the reasons set forth below, Wal-Mart’s motion is granted and the case is dismissed.

                                                BACKGROUND

          The following facts are undisputed unless otherwise noted and are drawn from the

 parties’ Local Rule 56.1 Statements of Material Facts, as well as evidence submitted by the

 parties in connection with the motion for summary judgment. (See Def.’s 56.1 (Doc. No. 20);

 Pl.’s 56.1 (Doc. No. 25).) Breitenbucher adopted Wal-Mart’s Statement of Material Facts,

 representing that she “does not dispute [its] synopsis/summary of her testimony or the testimony

 of her children,” and that she only “wishes to add additional facts.” (Pl.’s 56.1 ¶ 1.)

 Accordingly, citations to Wal-Mart’s Statement of Material Facts are undisputed. Wal-Mart

 submitted a response to Breitenbucher’s 56.1 statement, which largely states that the additional
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 2 of 18 PageID #: 526



 facts she includes do not present a genuine issue to be tried. (Def.’s 56.1 Response (Doc. No.

 27).)

          On July 12, 2016, at approximately 10:30 p.m., Breitenbucher entered a Wal-Mart store

 in Farmingdale, New York, with her 22-year-old son, Nicholas, and her nine-year-old daughter,

 Gabriella. 1 (Def.’s 56.1 ¶¶ 1, 5.) Breitenbucher asked a Wal-Mart employee for the location of

 the sporting goods department, as she was interested in purchasing a tent. (Id. ¶¶ 5, 6; Pl.’s 56.1

 ¶ 1.) The employee pointed her in a direction that led her through an aisle displaying bicycles

 for sale. (Def.’s 56.1 ¶¶ 6–7; Pl.’s 56.1 ¶ 1.) As Breitenbucher followed her children through

 the aisle, (Def.’s 56.1 ¶ 7), she noticed that “the bigger bicycles were hanging over[head] and the

 smaller ones were on the side.” (Pl.’s 56.1 ¶ 1 (citing Breitenbucher Dep., Ex. E. to Def.’s Mot.

 (Doc. No. 19-5) at 16:15–19).) She was aware of where she was walking and nothing obstructed

 her view of the aisle floor. (Def.’s 56.1 ¶ 8.) In fact, Breitenbucher recalled that the floor was

 “very shiny.” (Breitenbucher Dep. at 19:8; Pl.’s 56.1 ¶ 2.) Although she did not observe

 anything on the floor at the time and thought the aisle was “clear,” she began to feel her right

 foot slip in front of her. (Breitenbucher Dep. at 18:3–9, 19:4–5; Def.’s 56.1 ¶ 9; Pl.’s 56.1 ¶ 1.)

 As she tried to catch herself, she fell onto her left knee. (Def.’s 56.1 ¶ 10; Breitenbucher Dep. at

 19:24–25, 20:2.)

          After recovering from the fall, Breitenbucher discovered that she had slipped on a “flimsy

 plastic vinyl kind of material,” “green with white” in color. (Breitenbucher Dep. at 24:20–24;

 Def.’s 56.1 ¶ 12; Pl. 56.1 ¶ 2.) The item was thereafter identified as a tag or “spec sheet,” which

 is placed in the spokes of a bicycle to provide identifying information, such as the name and size


 1
  Wal-Mart’s Statement of Material Facts contains one reference to July 14, 2016, as the relevant date, (Def.’s 56.1 ¶
 1), but the Court notes that the parties stipulated the date as July 12, 2016. (See Breitenbucher Dep., Ex. E to Def.’s
 Mot. (Doc. No. 19-5) at 9:12–22.) In any event, the discrepancy has no bearing on the Court’s analysis.


                                                           2
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 3 of 18 PageID #: 527



 of the bike. (Def.’s 56.1 ¶¶ 2, 13, 24.) According to Jocklene McFarlan, an assistant manager of

 the Farmingdale Wal-Mart store, such tags or spec sheets are attached to bicycles’ spokes during

 assembly by a third party. (Def.’s 56.1 ¶¶ 21, 24.)

        David Tennant, a former assistant manager who was responsible for the bicycle

 department at the time of the accident, stated that the tag at issue is already attached to bike

 wheels when they arrive from the manufacturer. (Def.’s 56.1 ¶¶ 21, 25–26; Pl.’s 56.1 ¶¶ 4, 7.)

 In the past, Tennant had observed customers and employees remove these tags from bikes to

 check prices when a Wal-Mart associate did not have a hand scanner. (Pl.’s 56.1 ¶ 13; Tennant

 Dep., Ex. K to Def.’s Mot. (Doc. No. 19-11) at 33:8–10, 33:22–25.) Tennant testified that

 during his time as an assistant manager, the Farmingdale store started to place prices on the bikes

 themselves “so [the tags] would not be removed.” (Tennant Dep. at 40:9–12.) However,

 Tennant stated that he had “rarely” seen such a tag on the floor, and that if he had, he would have

 picked it up as required by Wal-Mart’s rules. (Def.’s 56.1 ¶ 27–28.) Tennant also explained that

 assistant managers are responsible for “touring” the store, or walking around at least once per

 hour and inspecting their designated departments. (Pl. 56.1 ¶ 8; Tennant Dep. at 18:17–23,

 19:4–22.)

        Breitenbucher alleges that the spec sheet was in the spokes of a bicycle suspended above

 the aisle before it fell to the floor and caused her to fall. (Def.’s 56.1 ¶ 2.) However, at her

 deposition, she admitted that she does not know how the tag or spec sheet she slipped on came to

 be on the floor, or how long it was there prior to her accident. (Def.’s 56.1 ¶¶ 14, 15.) Nicholas

 and Gabriella each testified that they did not see anything on the floor before their mother fell.

 (Def.’s 56.1 ¶¶ 16, 20.)




                                                   3
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 4 of 18 PageID #: 528



        Breitenbucher filed a complaint against Wal-Mart on March 7, 2017, in the Supreme

 Court of the State of New York, Suffolk County, alleging claims of negligence, as well as private

 and public nuisance. (Compl., Ex. A to Def.’s Mot. (Doc. No. 19-1).) Wal-Mart subsequently

 removed the case to this Court on the basis of diversity jurisdiction. (Notice of Removal (Doc.

 No. 1) at 2–3.)

        Breitenbucher alleges that Wal-Mart negligently and recklessly created the dangerous

 condition that caused her to fall and that it had actual and constructive notice of that condition,

 yet permitted it to exist “for an unreasonably long period of time” prior to the accident. (Compl.

 ¶¶ 21–23; Bill of Particulars, Ex. D to Def.’s Mot. (Doc. No. 19-4) ¶ 7–8.) Breitenbucher also

 contends that Wal-Mart failed to properly maintain and inspect the store, and that it failed to

 warn the public about hazards. (Compl. ¶¶ 24–25.) Additionally, she asserts that the spec sheet

 constituted “a public and private nuisance and a trap for the unaware.” (Compl. ¶ 34.) She seeks

 damages, interest, costs, and disbursements, alleging that she has suffered permanent physical

 injuries, incurred medical expenses, and “has been unable to attend to her usual occupation

 and/or avocation in the manner required.” (Compl. at 12, ¶¶ 26–29; Bill of Particulars ¶ 9.)

        Following the completion of discovery, Wal-Mart filed the instant motion for summary

 judgment. Wal-Mart asserts that the evidence does not support liability for negligence, as

 nothing in the record suggests that it created or had actual notice of a dangerous condition.

 (Def.’s Mot. (Doc. No. 22) at 4–5.) Wal-Mart also contends that Breitenbucher cannot prevail

 on a theory of constructive notice, as she has not demonstrated that the hazard was visible and

 apparent, nor has she shown a recurring dangerous condition. (Id. at 6–8.) At Breitenbucher’s

 request, Wal-Mart conducted a search for any accidents that may have resulted from a spec sheet

 or other informational material from a bicycle in the Farmingdale store from July 12, 2013,



                                                   4
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 5 of 18 PageID #: 529



 through July 12, 2016. (Def.’s 56.1 ¶ 29.) Wal-Mart represents that it is unaware of any such

 accidents occurring in this three-year period prior. (Id.; Discovery Response, Ex. L to Def.’s

 Mot. (Doc. No. 19-12) at 1–2.) Wal-Mart does not address Breitenbucher’s second cause of

 action for public and private nuisance.

        In a two-page opposition to the motion, Breitenbucher argues that a genuine issue of

 material fact exists on the issue of whether Wal-Mart had constructive notice. (Pl.’s Opp’n (Doc.

 No. 26) at 1–2.) She asserts that spec sheets constitute a recurring hazard, and that Wal-Mart

 employees could have easily remedied the danger that caused her injury. (Id. at 2.)

                                    STANDARD OF REVIEW

        Summary judgment is appropriate when the pleadings, depositions, interrogatories, and

 affidavits demonstrate that “there is no genuine dispute as to any material fact and the movant is

 entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Celotex Corp. v. Catrett,

 477 U.S. 317, 322 (1986). A fact is “material” if it may impact the “outcome of the suit under

 the governing law.” Gayle v. Gonyea, 313 F.3d 677, 682 (2d Cir. 2002) (internal quotation

 marks omitted) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). A genuine

 issue of material fact exists “if the evidence is such that a reasonable jury could return a verdict

 for the nonmoving party.” Roe v. City of Waterbury, 542 F.3d 31, 35 (2d Cir. 2008) (quoting

 Anderson, 477 U.S. at 248).

        In determining whether a genuine issue of material fact exists, the evidence of the non-

 movant “is to be believed,” and the Court must draw all “justifiable” or reasonable inferences in

 favor of the non-moving party. Anderson, 477 U.S. at 255 (citations omitted); see also

 Rodriguez v. City of New York, 72 F.3d 1051, 1061 (2d Cir. 1995) (“[T]he court is to draw all

 factual inferences in favor of the party against whom summary judgment is sought, viewing the



                                                   5
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 6 of 18 PageID #: 530



 factual assertions in materials such as affidavits, exhibits, and depositions in the light most

 favorable to the party opposing the motion.” (citations omitted)).

        The movant “bears the initial burden of demonstrating the absence of a genuine issue of

 material fact.” SS Grocery, Inc. v. U.S. Dep’t of Agric., Food & Nutrition Serv., 340 F. Supp. 3d

 172, 179 (E.D.N.Y. 2018) (citing, inter alia, Celotex Corp., 477 U.S. at 330–31). However,

 where, as here, “summary judgment is sought ‘against a party who will bear the ultimate burden

 of proof at trial, the movant’s burden will be satisfied if he can point to an absence of evidence to

 support an essential element of the nonmoving party’s claims.’” Casiano v. Target Stores, No.

 06-CV-6286 (NG), 2009 WL 3246836, at *3 (E.D.N.Y. Sept. 24, 2009) (quoting Goenaga v.

 March of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995)).

        Once the moving party has demonstrated that there is no genuine issue as to any material

 fact and that it is entitled to judgment as a matter of law, “the nonmoving party must come

 forward with specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

 Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (emphasis in original) (internal

 quotation marks omitted) (citation omitted); Scotto v. Almenas, 143 F.3d 105, 114 (2d Cir. 1998)

 (collecting cases and stating that the non-moving party “may not rely on conclusory allegations

 or unsubstantiated speculation”). In other words, the non-movant must offer “concrete evidence

 from which a reasonable juror could return a verdict in his favor.” Anderson, 477 U.S. at 256.

                                           DISCUSSION

        I.      Negligence

        The parties agree that New York law governs Breitenbucher’s substantive claims.

 See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938); Tenay v. Culinary Teachers Ass’n of Hyde

 Park, 281 F. App’x 11, 12–13 (2d Cir. 2008) (summary order) (applying New York



                                                   6
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 7 of 18 PageID #: 531



 substantive law in a slip-and-fall case brought under the court’s diversity jurisdiction). To

 establish a prima facie case of negligence in New York, a plaintiff must show that: “(1) the

 defendant owed the plaintiff a cognizable duty of care; (2) the defendant breached that duty;

 and (3) the plaintiff suffered damages as a proximate result of that breach.” Stepton-Howard v.

 Rite Aid Corp., No. 16-CV-1352 (SJF) (AYS), 2017 WL 3017191, at *3 (E.D.N.Y. June 13,

 2017) (internal quotation marks omitted) (citations omitted); see also Lerner v. Fleet Bank,

 N.A., 459 F.3d 273, 286 (2d Cir. 2006).

        It is undisputed that Wal-Mart has a duty to maintain safe premises and that

 Breitenbucher’s injuries were the proximate result of her slipping on the spec sheet. The only

 question before the Court with respect to the negligence claim is whether a triable issue of fact

 exists concerning Wal-Mart’s alleged breach of its duty of care. Under New York law, to

 show a breach of duty in a slip-and-fall case, “the plaintiff must show that the defendant either

 created the condition which caused the accident, or . . . had actual or constructive notice of the

 condition.” Davis v. United States, No. 17-CV-400 (ILG), 2019 WL 203108, at *2 (E.D.N.Y.

 Jan. 15, 2019) (internal quotation marks omitted) (citation omitted).

        A. Creation of The Hazard

        To establish that a defendant created a hazard, a plaintiff must show “some affirmative

 act” on the part of the defendant. Feder v. Target Stores, 15 F. Supp. 3d 253, 256 (E.D.N.Y.

 2014) (internal quotation marks omitted) (citation omitted); see also Taylor v. Manheim Mktg.,

 No. 15-CV-1950 (PKC) (RER), 2017 WL 5905544, at *3 (E.D.N.Y. Nov. 30, 2017), aff’d sub

 nom. Taylor v. Manheim Remarketing, Inc., 752 F. App’x 94 (2d Cir. 2019) (summary order);

 Olsen v. K Mart Corp., No. 04-CV-3648 (JMA), 2005 WL 2989546, at *4 (E.D.N.Y. 2005)

 (Plaintiffs must show that “the creation was an affirmative, deliberate and intentional act.”



                                                  7
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 8 of 18 PageID #: 532



 (internal quotation marks omitted) (citation omitted)). “Evidence that a defendant merely

 permitted a dangerous condition to exist is insufficient to demonstrate that the defendant

 created a hazardous condition.” Stepton-Howard, 2017 WL 3017191 at *3; see also Lyman v.

 PetSmart, Inc., No. 16-CV-4627 (JCM), 2018 WL 4538908, at *6 (S.D.N.Y. Sept. 21, 2018)

 (“passive activity” does not amount to an affirmative act (internal quotation marks omitted)

 (citation omitted)); Ricci v. Wal-Mart Stores E., LP, No. 16-CV-6920 (JCM), 2018 WL

 4308556, at *6 (S.D.N.Y. Sept. 10, 2018) (granting summary judgment to Wal-Mart where a

 plaintiff slipped on a hanger and there was no evidence “regarding what caused the hangers to

 be on the floor”); Gonzalez v. Wal-Mart Stores, Inc., 299 F. Supp. 2d 188, 192 (S.D.N.Y.

 2004) (granting summary judgment to defendant given the absence of any evidence that the

 defendant created the hazard (a plastic rope in the parking lot)).

        Although circumstantial evidence may be sufficient “if it creates an inference that

 Defendant created the condition through affirmative acts,” plaintiffs “cannot avoid summary

 judgment through mere speculation and conjecture regarding how a defendant may have

 created a particular hazard.” Decker v. Middletown Walmart Supercenter Store #1959, No. 15-

 CV-2886 (JCM), 2017 WL 568761, at *5 (S.D.N.Y. Feb. 10, 2017) (internal quotation marks

 omitted) (citations omitted). Moreover, where the undisputed facts “show that there are

 several possible causes of an injury, for one or more of which the defendant was not

 responsible, and it is just as reasonable and probable that the injury was the result of one cause

 as the other,” the plaintiff will not necessarily prevail. St. Paul Mercury Ins. Co. v. Pepsi-Cola

 Bottling Co. of New York, Inc., 04-CV-360 (DGT), 04-CV-2556 (DGT), 2007 WL 2262889, at

 *7 (E.D.N.Y. Aug. 2, 2007) (quoting Bernstein v. City of New York, 69 N.Y.2d 1020, 1021–22

 (N.Y. 1987)).



                                                   8
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 9 of 18 PageID #: 533



        Breitenbucher fails to establish that Wal-Mart created the alleged hazard. The facts here

 are analogous to those in Lionel v. Target Corp., 44 F. Supp. 3d 315 (E.D.N.Y. 2014). There,

 the plaintiff slipped on the lid of a food container in a Target store and argued that the presence

 of a lid and paper towels permitted a reasonable inference that employees had negligently left

 these items on the floor while cleaning. Id. at 319. The court held that this line of reasoning,

 without supporting evidence, was speculative, and suggested that the existence of plausible

 alternatives – including that the items may have been left by a customer – undermined the

 plaintiff’s theory. Id. at 319 (noting that the plaintiff’s burden “is not merely to proffer a

 plausible theory, but to present evidence” (citation omitted)); see also Janetos v. Home Depot

 U.S.A., Inc., No. 09-CV-1025 (AKT), 2012 WL 4049839, at *10 (E.D.N.Y. Sept. 13,

 2012) (While a particular “narrative provides a plausible explanation for what may have

 occurred, it is not conclusive for summary judgment purposes.”). Here, as in Lionel, not only is

 there no evidence that an employee removed the spec sheet or otherwise caused it to be on the

 floor, but there is testimony to support the equally likely alternative that a customer may have

 removed the spec sheet. As the record is devoid of any evidence regarding how the spec sheet

 came to be on the floor, no reasonable juror could find that Wal-Mart affirmatively created a

 dangerous condition.

        B. Actual Notice

        Absent evidence that the defendant created the hazard, a plaintiff may argue that the

 defendant had actual notice. Actual notice requires “that a defendant receive complaints or

 similarly be alerted to the existence of the dangerous condition.” Nussbaum v. Metro-N.

 Commuter R.R., 603 F. App’x 10, 12 (2d Cir. 2015) (summary order); see also Strass v. Costco

 Wholesale Corp., No. 14-CV-6924 (PKC) (VMS), 2016 WL 3448578, at *4 (E.D.N.Y. June



                                                   9
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 10 of 18 PageID #: 534



  17, 2016) (The plaintiff “must prove that the defendants were, in fact, aware of the dangerous

  condition.” (quoting Quarles v. Columbia Sussex Corp., 997 F. Supp. 327, 332 (E.D.N.Y.

  1998))). Courts have granted summary judgment for defendants where there was no evidence

  that the defendant’s employees had observed the hazard prior to the plaintiff’s fall or that the

  defendant had received reports of the dangerous condition. See Ricci, 2018 WL 4308556, at *6

  (citing Henry v. Target Corp., No. 16-CV-8416 (JPO), 2018 WL 3559084, at *4 (S.D.N.Y.

  July 24, 2018); Decker, 2017 WL 568761, at *6).

         Breitenbucher fails to adduce any evidence that Wal-Mart was aware of any danger

  posed by spec sheets. She does not submit evidence that employees observed the spec sheet on

  the floor prior to her fall or that Wal-Mart received complaints about spec sheets. In fact, Wal-

  Mart is not aware of any similar accidents that occurred within the three years prior to

  Breitenbucher’s fall. Accordingly, Breitenbucher has failed to raise a triable issue as to

  whether Wal-Mart had actual notice.

         C. Constructive Notice

         A plaintiff may establish constructive notice using two distinct theories of liability.

  First, a plaintiff may show that (1) the defect was visible and apparent, and (2) it existed for a

  sufficient length of time prior to the accident to permit the defendant’s employees to discover

  and remedy it. See Urrutia v. Target Corp., 681 F. App’x 102, 104 (2d Cir. 2017) (summary

  order); Taylor v. United States, 121 F.3d 86, 90 (2d Cir. 1997) (citing Gordon v. Am. Museum

  of Nat. Hist., 67 N.Y.2d 836, 837 (N.Y. 1986)). Alternatively, a plaintiff may show that the

  defendant was on constructive notice because it had knowledge of a dangerous recurring

  condition. See Gonzalez, 299 F. Supp. 2d at 193; Fay v. Bass Hotels & Resorts, Inc., No. 00-

  CV-9107 (MBM), 2003 WL 21738967, at *5–6 (S.D.N.Y. July 28, 2003).



                                                   10
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 11 of 18 PageID #: 535



                  a. Visible and Apparent Hazard

          As to the first theory of liability, a defendant’s general awareness of a hazardous

  condition is inadequate to establish that it was visible and apparent, and that it existed for a

  sufficient period of time for employees to discover and remedy it. Indeed, the plaintiff must

  show “not simply that the defendant was generally aware of the existence of the dangerous

  condition, but that the defendant had notice of the ‘particular condition’ at issue.” Taylor, 121

  F.3d at 90 (quoting Gordon, 67 N.Y.2d at 838); see also Watts v. Wal-Mart Stores E., LP, No.

  16-CV-4411 (KMK), 2018 WL 1626169, at *5 (S.D.N.Y. Mar. 29, 2018); Taylor, 2017 WL

  5905544 at, *4. For example, in Kraemer v. K-Mart Corp., 641 N.Y.S.2d 130 (2d Dep’t

  1996), the Second Department affirmed summary judgment for the defendant where the

  plaintiff slipped on a piece of a store ticket in K-Mart’s shoe department, reasoning that the

  defendant’s “general awareness of the fact that price and size tickets did at times fall from its

  shoes is insufficient to establish constructive notice of the particular condition which caused

  the plaintiff’s fall.” Id. at 131 (citations omitted).

          Further, courts in the Second Circuit regularly grant summary judgment for defendants

  and find that a hazard was not visible and apparent when the plaintiff did not see the defect

  prior to her fall. See e.g., Santora v. Costco Wholesale Corp., No. 17-CV-4415 (CS), 2018

  WL 5886442, at *4 (S.D.N.Y. Nov. 8, 2018) (granting summary judgment for defendants

  where there was “no evidence that anyone, including Plaintiff, observed the spill before

  Plaintiff slipped”); Watts, 2018 WL 1626169, at *6; Decker, 2017 WL 568761, at *7; cf.

  Urrutia, 681 F. App’x at 102–04 (vacating an award of summary judgment for the defendant

  where the plaintiff testified that she saw liquid on the defendant store’s floor and told her son

  about it before she fell).



                                                     11
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 12 of 18 PageID #: 536



         Here, Breitenbucher has not presented facts that would allow a reasonable jury to find

  that the spec sheet was visible and apparent. In her motion papers, she contends that the

  “thinness” of the spec sheet “would not have permitted plaintiff to have known it was there,” yet

  in the next sentence, she insists that “[t]he color of the tag would have enabled a store employee

  from [sic] seeing it, had they been actively monitoring what was happening in the department.”

  (Pl.’s Opp’n at 2.) The Court is unconvinced by this internally inconsistent argument. As

  Breitenbucher concedes, she herself did not see the spec sheet before she fell despite testifying

  that she was “aware” as she was walking and had an unobstructed view of the ground; in fact,

  she had a specific recollection that the floors were “very shiny.” (Def.’s 56.1 ¶ 8, Pl.’s 56.1 ¶ 2.)

  Neither of Breitenbucher’s children saw the spec sheet either. Thus, there is no evidence in the

  record to establish that the spec sheet was visible and apparent.

         Additionally, the evidence must establish “either how the substance got there or how

  long it was there before the fall.” Shimunov v. Home Depot U.S.A, Inc., No. 11-CV-5136

  (KAM), 2014 WL 1311561, at *5 (E.D.N.Y. Mar. 28 2014). A plaintiff’s failure to adduce

  facts concerning the duration of the existence of the dangerous condition “is fatal to her claim

  of constructive notice.” Decker, 2017 WL 568761, at *7 (quoting Quarles, 997 F. Supp. at

  332); see also Ricci, 2018 WL 4308556, at *9 (granting summary judgment for Wal-Mart, in

  part due to the “absence of facts” to negate the possibility that a hanger had been on the floor

  “only minutes or seconds before” plaintiff tripped on it); Taylor, 2017 WL 5905544, at *4;

  Casierra v. Target Corp., 09-CV-1301 (JG) (MDG), 2010 WL 2793778, at *3 (E.D.N.Y. July

  12, 2010) (“To get to a jury, [the plaintiff] is required to provide some basis for an inference

  that the spill was there long enough to blame [the defendant] for the accident.”); Hammond–

  Warner v. United States, 797 F. Supp. 207, 211 (E.D.N.Y. 1992) (granting defendant’s motion



                                                   12
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 13 of 18 PageID #: 537



  for summary judgment where the plaintiff did not “know how long the substance on which she

  allegedly slipped had been on the sidewalk prior to her fall”).

         Courts accept circumstantial evidence suggesting how long the hazard may have

  existed. In Negri v. Stop and Shop, Inc., 65 N.Y.2d 625, 626 (N.Y. 1985), for example, the

  New York Court of Appeals held that dismissal was improper where a “witness in the

  immediate vicinity” had not heard anything fall during the 15 to 20 minutes prior to the

  accident, and where the alleged hazard appeared “dirty and messy,” as a factfinder could infer

  that it had been present for some time. However, here, Breitenbucher presents no evidence –

  circumstantial or otherwise – suggesting that the spec sheet was on the floor for a sufficient

  amount of time for an employee to discover it. Breitenbucher does not state that the spec sheet

  was dirty or worn, or that it appeared in any other condition that would permit an inference that

  it had been on the floor for an appreciable amount of time. See Gonzalez, 299 F. Supp. 2d at

  193 (noting the absence of evidence that the hazard – a rope – was dirty or worn). Although

  Wal-Mart’s policy required assistant managers to “tour” the store hourly, this evidence would,

  at most, establish that the condition had not existed for over an hour, which would not show

  that it existed long enough for Wal-Mart’s employees to spot it. See Lionel, 44 F. Supp. 3d at

  323 (Evidence that the area in which the plaintiff fell was “regularly traversed” by the

  defendant’s employees was insufficient to show that the condition existed “long enough that an

  employee should have walked through the area and observed it.” (citation omitted)).

  Breitenbucher offers no evidence to negate the possibility that a customer may have removed

  the spec sheet from a bicycle mere moments before she entered the aisle. See Gordon, 67

  N.Y.2d at 838 (dismissing an action for lack of construction notice because “on the evidence

  presented, the piece of paper that caused plaintiff’s fall could have been deposited there only



                                                  13
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 14 of 18 PageID #: 538



  minutes or seconds before the accident”).

         Breitenbucher cites to Rose v. Da Ecrib USA, 259 A.D.2d 258 (1st Dep’t 1999), to

  support the proposition that constructive notice has been inferred where there is evidence that

  employees were “in the immediate vicinity of the dangerous condition and could easily have

  noticed and removed it.” (Pl.’s Opp’n at 2 (quoting Rose, 259 A.D.2d at 260).) However, as

  other courts have recognized, Rose did not hold that “notice could be inferred simply from the

  proximity of defendants’ employees”; rather, it held that “notice could be inferred from

  proximity combined with other evidence that the hazard was present for an extended period of

  time.” Tingling v. Great Atl. & Pac. Tea Co., No. 02-CV-4196 (NRB), 2003 WL 22973452, at

  *2 (S.D.N.Y. Dec. 17, 2003) (emphasis in original) (citations omitted). In Rose, there was

  evidence that an employee was repeatedly walking through the passageway where the plaintiff

  fell, as well as evidence that no other customer entered the area 15 minutes before the accident.

  259 A.D.2d at 259–260. Here, distinct from Rose, the record contains no evidence from which a

  jury could reasonably infer that the spec sheet was present for an appreciable length of time.

  Thus, even assuming that the spec sheet was visible and apparent, absent evidence regarding

  duration, Breitenbucher’s theory of constructive notice necessarily fails.

         D. Recurring Condition

         A plaintiff may also establish constructive notice by showing that “an ongoing and

  recurring dangerous condition existed in the area of the accident which was routinely left

  unaddressed by the landlord.’” Gonzalez, 299 F. Supp. 2d at 193 (internal quotation marks

  omitted) (citation omitted). New York law provides that “when a landowner has actual

  knowledge of the tendency of a particular dangerous condition to reoccur, he is charged with

  constructive notice of each specific reoccurrence of that condition.” Quarles, 997 F. Supp at 333



                                                  14
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 15 of 18 PageID #: 539



  (internal quotation marks omitted) (citation omitted). While a plaintiff need not establish

  “knowledge of the existence of the exact [hazard] on which the plaintiff fell, they do need to

  show that defendant had . . . knowledge of the particular dangerous condition that is qualitatively

  different from a mere general awareness that a dangerous condition may be present.” Ricci,

  2018 WL 4308556, at *10 (internal quotation marks omitted) (citing Gonzalez, 299 F. Supp. 2d

  at 193).

         Even if Tennant’s testimony established that spec sheets frequently fell in the aisle –

  rather than just “rarely” – this evidence alone would not establish a recurrent condition. For

  example, in Ricci v. Wal-Mart Stores E., LP, the court found that testimony by several

  employees that they commonly observed hangers on the floor showed, “[a]t best,” a “general

  awareness of falling hangers,” but was insufficient to show knowledge of a “distinctive recurring

  hazard that [the defendant] routinely failed to address,” as there was no evidence of “an

  uncommon amount of fallen hangers or hanger-related accidents in the specific aisle [the

  plaintiff] fell in.” No. 16-CV-6920 (JCM), 2018 WL 4308556, at *11–12 (S.D.N.Y. Sept. 10,

  2018); see also Polvino v. Wal-Mart Stores, Inc., No. 03-CV-950 (WMS), 2006 WL 2711461, at

  *4 (W.D.N.Y. Sept. 20, 2006) (testimony from employees that hangers were “frequently” in the

  aisles demonstrated general awareness of a hazard, but was insufficient to sustain a “recurrent

  condition” claim); Gonzalez, 299 F. Supp. 2d at 195 (Where the plaintiff tripped over a plastic

  rope in a store parking lot, the Court found that even “[a]ssuming that the defendants had a

  general awareness that boxes and other debris accumulated in the parking lot, they would not

  have been put on notice that injuries caused by the particular condition at issue here were

  foreseeable.”).




                                                  15
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 16 of 18 PageID #: 540



         Breitenbucher argues that her injury was caused by a recurring dangerous condition,

  relying on Tennant’s testimony that he had seen tags or spec sheets on the floor “rarely,” and

  arguing that “rarely” implies more than once. (Pl.’s Opp’n at 1.) This testimony is insufficient

  to establish that Wal-Mart was on notice that injuries caused by spec sheets were foreseeable, or

  that they created a dangerous condition that should have been remedied. The record reflects that

  Wal-Mart had not received even one report of a similar accident in the three years prior to

  Breitenbucher’s fall. At most, then, Tennant’s testimony amounts to evidence of general

  awareness of a potential hazard, falling short of the necessary particularity required to show a

  recurring condition.

         The cases Breitenbucher cites do not alter the Court’s conclusion. Breitenbucher’s

  reliance on Black v. Kohl’s Dep’t Stores, 914 N.Y.S.2d 469 (3d Dep’t 2011), to establish a

  recurring condition is unavailing. Black concerned claims by a plaintiff who tripped on a purse

  in a store where customers would “commonly knock merchandise onto the floor,” and the record

  included testimony from customers that the relevant store department was in “continual disarray”

  and that “there was always an assortment of purses laying on the floor,” making it difficult to

  navigate. 914 N.Y.S.2d at 471. Here, the evidence relied upon by Breitenbucher – that the spec

  sheets “rarely” fell on the floor – is the opposite of that in Black. Under these distinct

  circumstances, the record is insufficient to establish the existence of a recurring condition to

  warrant charging Wal-Mart with constructive notice.

         Accordingly, because the Court finds no genuine issue of material fact concerning

  whether Wal-Mart created the alleged hazard, whether it had actual notice, and whether it was on

  constructive notice, Wal-Mart’s motion for summary judgment is granted with respect to the

  negligence claim.



                                                   16
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 17 of 18 PageID #: 541



          II.      Public and Private Nuisance

          Breitenbucher also asserts that the spec sheet constituted a “trap” amounting to a private

  and public nuisance. A private nuisance threatens one or relatively few individuals, and its

  “essential feature” is “interference with the use or enjoyment of land.” Janki Bai Sahu v. Union

  Carbide Corp., 528 F. App’x 96, 101 (2d Cir. 2013) (summary order) (internal quotation marks

  omitted) (citations omitted). By contrast, a public nuisance concerns a “substantial interference

  with a right common to the public,” and it must involve a “particular harm suffered by plaintiff

  different in kind from that suffered by the community at large as a result of that public nuisance.”

  Town of Islip v. Datre, 245 F. Supp. 3d 397, 428 (E.D.N.Y. 2017) (citation omitted). Under New

  York law, the elements of a public and private nuisance are “generally the same.” Cangemi v.

  United States, 939 F. Supp. 2d 188, 205 (E.D.N.Y. 2013). Both require intentional or negligent

  conduct on the part of a defendant. See Hicksville Water Dist. v. Philips Elecs. N. Am. Corp.,

  No. 2-CV-4442 (ADS) (ARL), 2018 WL 1542670, at *7 (E.D.N.Y. Mar. 29, 2018).

          Here, Breitenbucher does not allege that Wal-Mart intentionally caused her to fall, and

  the Court has concluded that she fails to establish negligence. “[W]here, as here, the condition

  alleged to constitute a nuisance has its origin in negligence, the nuisance claim must fail in the

  absence of proof of the property owner’s negligence.” Placide v. Yadid, LLC., 808 N.Y.S.2d

  279, 280 (2d Dep’t 2005) (citation omitted); see also Town of Islip, 245 F. Supp. at 428; Taunus

  Corp. v. City of New York, 279 F. Supp. 2d 305, 312 (S.D.N.Y. 2003) (“When a claim of

  nuisance is based on negligent conduct, the plaintiff will have to prove all the elements of

  negligence . . . .”).

          Moreover, courts may dismiss nuisance claims as duplicative where a nuisance “arises

  solely from negligence.” Murphy v. Both, 84 A.D.3d 761, 763 (2d Dep’t 2011). Because a



                                                   17
Case 2:17-cv-06633-RRM-AYS Document 29 Filed 05/18/20 Page 18 of 18 PageID #: 542



  nuisance claim based on negligence concerns “a single wrong, whether characterized as

  negligence or nuisance,” plaintiffs “may recover only once for harm suffered, regardless of how

  the causes of action are denominated.” Id. (citations omitted); see also Hanna v. Motiva Enters.,

  LLC, 839 F. Supp. 2d 654, 676 (S.D.N.Y. 2012) (dismissing a nuisance claim as duplicative).

  Given that Breitenbucher’s nuisance claim sounds in negligence, it is dismissed as duplicative

  and because she has failed to establish a public or private nuisance as a matter of law.



                                           CONCLUSION

         For the reasons set forth above, Wal-Mart’s motion for summary judgment, (Doc. No.

  18), is granted. The Clerk of the Court is respectfully directed to enter judgment in favor of Wal-

  Mart, and to close this case.

                                                        SO ORDERED.


  Dated: Brooklyn, New York                             Roslynn R. Mauskopf
         May 18, 2020                                   ________________________________
                                                        ROSLYNN R. MAUSKOPF
                                                        Chief United States District Judge




                                                  18
